Citation Nr: 1537549	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-28 855	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a subsequent May 2010 rating decision by the RO in Portland, Oregon. 

In July 2013, the Board reopened the claim of service connection for a psychiatric disorder and thereafter remanded the appeal for additional development.  

In June 2015 the Board obtained a VHA opinion and later that same month it notified the Veteran of the VHA opinion and provided him 60 days to respond.  In July 2015, the Veteran notified the Board that he had no further argument to make in support of his appeal.  Therefore, the Board finds that it may adjudicate the claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.

2.  The preponderance of the evidence of record shows that an acquired psychiatric disorder, other than PTSD, is not related to service and a psychosis did not manifest itself to a compensable degree in the first post-service year.

3.  The preponderance of the evidence of record shows that vertigo not related to service and vertigo is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Vertigo was not incurred in or aggravated by military service and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that letters dated in April 2006 and January 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, the rating decisions, the statement of the case, the Remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, service personnel records, and his post-service records from Dr. Black and the Roseburg VA Medical Center, including since February 2013 in compliance with the Board's July 2013 remand instruction.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, in January 2007 the Social Security Administration (SSA) notified VA that no records of the Veteran could be found and therefore the Board finds that VA adjudication of the appeal may go forward without these records.

VA provided the Veteran with VA examinations in December 2008 and April 2010 as well as post-remand in August 2013 and September 2013.  VA also obtained a VHA opinion in June 2015.  Moreover, the Board finds that the opinions provided by these examiners, when taken together, are adequate to adjudicate the claims because after a review of the record on appeal, after taking a detailed medical history from the claimant, and/or after an examination, the examiners provided opinions as to the diagnoses and origins of his disabilities which opinions were based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Stegall; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran is seeking service connection for an acquired psychiatric disorder including PTSD and vertigo.  He contends his acquired psychiatric disorder was caused by seeing pilots killed in training and having to thereafter be part of the team that recovered the bodies as well as being on aircraft that nearly crashed when the engines stopped working.  As to his vertigo, it's claimed it is due to service and/or his service-connected hearing loss and/or tinnitus. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes a psychosis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.    38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  PTSD

The initial question in any claim for service connection is the presence of a current disability.  In this regard, when first provided a PTSD examination by VA in May 2004 the examiner, after a review of the record on appeal and an examination of the Veteran as well as after making a specific reference to the claimant's stressor (i.e., recovering bodies when helping with wreckage clean-up after plane crashes), opined that the appellant did not have any Axis 1 diagnoses.

Similarly, when the Veteran was once again provided a PTSD examination by VA in August 2013 for the express purposes of ascertaining if he met the criteria for a diagnosis of PTSD and after a review of the record on appeal and an examination the examiner opined that he did not have PTSD.  In this regard, although the examiner reported that the Veteran's dementia precluded him from reliably reporting about his past and current status as well as administering the PCL-M, he was nonetheless able to gather all needed information from his wife of 49 years and the record on appeal.  In proving the opinion, the examiner acknowledged and discussed the Veteran's stressor of recovering bodies of pilots whose planes had crashed.  The examiner thereafter specifically opined that the Veteran did not meet the full criteria for a diagnosis of PTSD because the traumatic event is not persistently reexperienced.  The examiner also opined as follows:

Veteran does not meet DSM IV TR diagnostic criteria for PTSD or any other mental disorder except Dementia at this time. Although he agreed to having experienced traumatic events, he denied any disturbing, intrusive thoughts, nightmares or flashbacks related to those events.  Thus, he does not meet Criteria B. Although his wife and caregivers report other symptoms consistent with PTSD and perhaps other mental disorders, these symptoms are also consistent with Dementia. It is not possible to attribute these symptoms to any other disorder except Dementia without resorting to mere speculation. 

Similarly, after a review of the record it was opined in the June 2015 VHA that there was no evidence of PTSD at the August 2013 VA examination despite the stress induced by the Veteran seeing dead pilots in a field and ". . . [s]o clearly PTSD is not an issue here."

These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

While the Veteran and his wife are competent to report on the symptoms observed, there is nothing in the record suggesting that they have the requisite skill and training sufficient to render a psychiatric diagnosis or determine the etiology of such.  See Jandreau.  In this regard, the diagnosis and etiology of various psychiatric symptoms are matters requiring medical expertise.  Accordingly, their opinions as to the diagnosis or etiology of the Veteran's psychiatric symptomatology are not competent medical evidence.  The Board also finds the opinions provided by the VA examiners and the VHA more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not meet the criteria for a diagnosis of PTSD at any time during the pendency of the appeal.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.304; McClain.

b.  An Acquired Psychiatric Disorders Others Than PTSD & Vertigo

As to a current disability, the post-service record shows the Veteran being diagnosed with dementia and vertigo.  See VA examinations dated in December 2008, August 2013, and September 2013; VHA received by the Board in June 2015.  

As to service incurrence for an acquired psychiatric disorder other than PTSD and vertigo  under 38 C.F.R. § 3.303(a), the Board finds that the Veteran and his wife are competent to report on observable problems, such as problems with the claimant's memory and balance, because these problems are observable by lay persons.  See Davidson.  However, neither the Veteran nor his wife claim that his symptoms of dementia or vertigo started while on active duty.  Further, even if they did, the Board finds that they are not competent to provide a diagnosed because such an opinion requires medical expertise which they do not have.  Id.  Moreover, service treatment records, including the February 1946 separation examination, are negative for signs or a diagnosis of dementia or vertigo.  In fact, when examined for separation in February 1946 the Veteran did not report a history of dementia or vertigo and his neurological and psychiatric examinations were normal.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds the most probative evidence of record to be the service treatment records, including the separation examination, which are negative for a diagnosis of dementia or vertigo.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records]." citing to Fed .R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).).  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have an acquired psychiatric disorder other than PTSD and/or vertigo while on active duty.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD and vertigo must be denied based on in-service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology for any acquired psychiatric disorder other than PTSD under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1946 and the first documented problems with dementia in 2009 and vertigo in 2005 (i.e., at least five decades after service) to be evidence against finding continuity.  Similarly the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of an acquired psychiatric disorder and vertigo.  See Davidson.  Likewise, the Board finds that the Veteran's wife is competent to give evidence about what she sees; for example, she is competent to report that the Veteran had observable symptoms of an acquired psychiatric disorder and vertigo.  Id.  However, upon review of the claims file, the Board finds that any lay accounts from the Veteran and his wife that the claimant has had these disabilities since service are not credible.  In this regard, these lay claims are contrary to what is found in the service and post-service records including the service separation examination in which he did not report a history of psychiatric problems or vertigo and which, on examination, it was specifically found that he was psychiatrically and neurotically normal.  Also as to the lay claims from the Veteran and his wife found in the record, the Board notes that there is an obvious incentive to report a history favorable to the claims, and indeed, this bias is apparent here where the record fails to mention that the claimed disabilities were due to service until after he filed this claim for VA benefits.  

In these circumstances, the Board gives more credence and weight to the negative service treatment records as well as the negative post-service treatment records, than any claims by the Veteran and his wife to the contrary.  Therefore, entitlement to service connection for an acquired psychiatric disorder other than PTSD and vertigo based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection for an acquired psychiatric disorder other than PTSD and vertigo based on the initial documentation after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disabilities (i.e., dementia and vertigo) and a disease or injury of service origin.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, as to the dementia, after a review of the record it was opined as follows in the June 2015 VHA:

. . . The dementia had onset in the appellant's 80's, and is diagnosed as Alzheimer's type.  He was started on [medication] in 2010 . . . Clearest mention in notes comes from [an April 2010 C&P examination] . . . 'He has developed progressive dementia symptoms over the last 1-2 years which greatly affects his ability to perform ADLs . . .'  . . . His dementia progressed over the next several years . . .  Conclusion:  There is no evidence connecting . . . [his dementia] . . . to his military service, and the length of time between service and the onset of the disease argues against any connection.  

Similarly, as to the vertigo, after a review of the record on appeal and an examination of the Veteran the December 2008 VA examiner after diagnosing the claimant with recurrent vertigo episodes opined that the vertigo was not related to his time in the service because its onset was in the last ten years and he had no history of vertigo while in the service or in the years following release from the service.  

These medicals opinions are not contradicted by any other medical opinion of record.  See Colvin.

As to the lay claims from the Veteran and his wife that his acquired psychiatric disorder was caused by his military service, the Board finds the above medical opinions more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing an acquired psychiatric disorder and chronic vertigo requires special medical training that these lay persons do not have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and his wife's opinions that these disorders are caused by service is not competent evidence.  Jandreau. 

Therefore, the Board finds that the most probative evidence of record shows that an acquired psychiatric disorder other than PTSD and vertigo are also not caused by his military service.  Accordingly, the Board finds that entitlement to service connection for an acquired psychiatric disorder other than PTSD and vertigo are not warranted based on the initial documentation of the disabilities after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

As for secondary service connection for vertigo under 38 C.F.R. § 3.310, the Board notes that the April 2010 VA Aid and Attendance examination reported, after a review of the record on appeal and an examinations of the Veteran, that the Veteran had dizziness and unsteady gait secondary to his service-connected tinnitus.  However, the Board finds this nexus opinion lacks probative value because it is not supported by any analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

On the other hand, the September 2013 VA examiner after a review of the record on appeal and an examination of the Veteran diagnosed the appellant with ataxia and imbalance and a history of Meniere disease, and opined as follows:

It is my opinion that more likely than not the patient's Meniere disease and current ataxia and vertigo are not related to the time he was in the service.  He had the onset of his symptoms occurring approximately 50 years after being discharged from the service.  There is nothing in the service treatment records that indicate any problem with dizziness or vertigo.  It is my opinion that his Meniere disease and current ataxia are not related to his service connected hearing loss or tinnitus.  Again, the onset of his symptoms occurred some 50 years after being discharged from the service.  It is my opinion that more likely the not the vertigo is not related to his service connected hearing loss and tinnitus . . .

Similarly, after a review of the record it was opined as follows in the June 2015 VHA:

Given that the suspected mechanisms of Meniere's, while not fully known, is not closely related to the mechanisms that induce noise related damage that causes tinnitus and hearing loss that is the usual cause of the service related conditions.  Thus, it is hard to credit this at the outset.  I explored the notes for evidence of ongoing ataxia and vertigo leading to falls.  In 2010, around the time of the first C&P evaluation, he was having orthostatic dizziness and imbalance.  He had several falls, and it was discovered that this was related to orthostatic hypotension exacerbated by terazosin.  He had several underlying risks for falls including the orthostatic BP . . . He was eventually . . . found to have leg weakness . . . There are no falls mentioned after 2012 . . .  Conclusion:  There is no evidence to . . . link[ ] the onset of tinnitus and eventual Meniere's to his ataxia and imbalance.

The Board finds the September 2013 and June 2015 medical opinions to be highly probative because the examiners reviewed the claims file, considered the Veteran's history, and considered the results of the examination in rendering their opinions.  Moreover, the examiners provided adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

As to the lay claims from the Veteran and his wife that his vertigo was caused by his hearing loss and/or tinnitus the Board finds the medical opinions more probative because healthcare professionals have more expertise.  See Black.  Moreover, the Board finds that diagnosing a link between his service-connected hearing loss and/or tinnitus and his current vertigo requires special medical training that these lay persons do not have and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson.  Accordingly, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's and his wife's opinions that this disorder is caused or aggravated by a service-connected disability is not competent evidence.  Jandreau.  

Therefore, the Board finds that the September 2013 and June 2015 medical opinions that determined that the neither the Veteran's bilateral hearing loss nor tinnitus caused or aggravated his vertigo the most probative opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that because the most probative evidence of record shows that vertigo was not caused or aggravated by his service-connected hearing loss and/or tinnitus secondary service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

In conclusion, the Board concludes that entitlement to service connection for an 

acquired psychiatric disorder other than PTSD and vertigo must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Service connection for vertigo is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


